Motion by the respondent, Robert C. Schuster, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 15, 1995, under the name Robert Churchill Schuster. By opinion and order of this Court dated July 9, 2001, the respondent was disbarred, pursuant to Judiciary Law § 90 (4), upon his conviction of federal felonies (see Matter of Schuster, 285 AD2d 139 [2001]). By decision and order on motion of this Court dated October 17, 2008, the respondent’s motion for reinstatement *788was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Robert C. Schuster, admitted as Robert Churchill Schuster, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Robert Churchill Schuster to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Fisher and Covello, JJ., concur.